United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 1, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-51202
                         Summary Calendar


SERVANDO SIFUENTES-BARRAZA

                     Petitioner - Appellant

     v.

MICHAEL CHERTOFF, SECRETARY, DEPARTMENT OF HOMELAND
SECURITY, ET AL,

                     Respondents

MICHAEL CHERTOFF, SECRETARY, DEPARTMENT OF
HOMELAND SECURITY, ROBERT E JOLICOEUR,
Interim Field Office Director, Bureau of
Immigration and Customs Enforcement

                     Respondents - Appellees

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. EP-02-CV-45-DB
                       --------------------

Before KING, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*

     Servando Sifuentes-Barraza (Sifuentes) appeals the dismissal

of his 28 U.S.C. § 2241 habeas corpus petition challenging a

removal order issued by the Board of Immigration Appeals (BIA).

In accordance with the REAL ID Act, this court converts

Sifuentes’s § 2241 petition into a petition for review of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51202
                                -2-

BIA’s order.   See Rosales v. Bureau of Immigration and Customs

Enforcement, 426 F.3d 733, 736 (5th Cir. 2005), cert. denied,

126 S. Ct. 1055 (2006); 8 U.S.C. § 1252(a)(5).

     Sifuentes contends that the 1998 removal order was invalid

in light of this court’s decision in United States v. Chapa-

Garza, 243 F.3d 921 (5th Cir. 2001).    The 1998 removal order

became final on October 15, 1999, when the BIA dismissed

Sifuentes’s appeal and found him removable as an aggravated

felon.   The final removal order was executed on August 3, 2000,

when Sifuentes was removed to Mexico.     Once removed from the

country, Sifuentes’s case was effectively finished.     See Navarro-

Miranda v. Ashcroft, 330 F.3d 672, 675 (5th Cir. 2003) (holding

that removal proceedings are “completed and final” after a person

is actually removed pursuant to a removal order).     Because

Sifuentes’s completed and final removal order had been legally

executed at the time Chapa-Garza was decided, Chapa-Garza does

not retroactively apply to Sifuentes’s removal order.     See

Alvarenga-Villalobos v. Ashcroft, 271 F.3d 1169, 1172 (9th Cir.

2001) (declining to retroactively apply “to [a] prior order of

deportation a new rule that did not take effect until two-and-a-

half years after [the alien] had been deported”).    Accordingly,

Sifuentes’s petition for review is DENIED.